Citation Nr: 1428886	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  09-10 604	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of head injury.

2.  Entitlement to service connection for vertigo, to include as a residual of head injury.

3.  Entitlement to service connection for sleep apnea, to include as a residual of head injury.

4.  Entitlement to service connection for hepatitis C, to include as a residual of head injury. 

5.  Entitlement to an initial compensable rating for postoperative deviated septum.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to June 1969.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an April 2008 rating decision of the VA Regional Office in St. Petersburg, Florida that denied service connection for residuals of head injury, and vertigo, sleep apnea, and hepatitis C, all to include as a residual of head trauma.  By rating action dated in May 2011, service connection for postoperative deviated septum was granted, from which the Veteran has perfected a timely appeal for a compensable evaluation. 

The Veteran was afforded a personal hearing in August 2013 before the undersigned Acting Veterans Law Judge sitting at Washington, DC.  The transcript is of record. 

During the hearing, the Veteran appeared to raise the issue of entitlement to service connection for vascular disease as secondary to sleep apnea or head injury.  This matter is referred to the RO for appropriate consideration.

Following review of the record, the appeal is REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.  


REMAND

The Veteran asserts that he sustained head trauma in service and now has multiple disorders, including vertigo, sleep apnea, and hepatitis C as a result thereof for which service connection should be granted.  

The Veteran presented testimony on personal hearing in August 2013 that he sustained head trauma as the result of being "smashed" in the face by the recoil of a five-inch gun mount for which he underwent reconstruction.  He stated that "they moved the nose back and put a chisel up."  Service treatment records reflect that the Veteran underwent submucus resection in June 1969 with history of having had his nose broken several times.  No specifics are recorded as how the injuries occurred. 

The Veteran thus appears contend that the in-service broken nose(s) is tantamount to head injury.  He has never been afforded an examination in this regard.  In view of such, the Board is of the opinion that the Veteran should be scheduled for a VA neurological examination to determine whether a broken nose may be considered head injury or traumatic brain injury (TBI) for compensation and pension purposes.  Since he is also claiming entitlement to service connection for vertigo, sleep apnea, and hepatitis C as secondary thereto, such matters are inextricably intertwined and will be deferred pending resolution of the claim of entitlement to service connection for residuals of head injury. See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (where a claim is inextricably intertwined with another claim, the claims must be adjudicated together).

The Veteran testified during personal hearing that he is also claiming service connection for sleep apnea as secondary to service-connected postoperative deviated nasal septum.  The Board thus finds that a VA ear nose and throat (ENT) examination is warranted for an opinion as to whether sleep apnea is secondary to or has been aggravated by deviated septum.

In an undated correspondence of record, the Veteran asserts that he has hepatitis C as a result of in-service air gun injections.  To satisfy the in-service incurrence element in cases of service connection for this disease, the evidence must show that hepatitis C infection risk factors or symptoms were incurred in or aggravated by service.  Risk factors for hepatitis C include intravenous (IV) drug use, blood transfusions before 1992, hemodialysis, intranasal cocaine, high-risk sexual activity, accidental exposure as a health care worker, and various kinds of percutaneous exposure such as tattoos, body piercing, acupuncture with non-sterile needles, shared toothbrushes or razor blades. VBA letter 211B (98-110) November 30, 1998.  VA Fast Letter 04-13 June 29, 2004 reiterates that exposure to blood and blood products, particularly percutaneous exposure, are the primary vectors for hepatitis C infection.  The Letter states that infection by jet injector (or air gun, as it is popularly called) is biologically plausible but not confirmed in case studies.  

The record reflects that in the undated statement in the record, the Veteran admits that he was sent a hepatitis C questionnaire but did not fill it out.  As such, the Veteran has not completed a risk assessment to consider other possible risk factors for hepatitis C.  On VA examination in November 2011, the Veteran indicated that his only risk factors were high-risk sexual activity when he was younger and transfusion of blood or blood products before 1992.  He related that he had a blood transfusion in 1969.  However, he denied blood transfusion in a VA outpatient record in January 2006.  In February 2006, it was recorded that he had been in a plane crash 20 years before. 

The record reflects that the Veteran has consistently reported no tattoos or history of drug use, to include during personal hearing in August 2013.  However, in a September 2003 VA outpatient clinic record, it was noted that UDS [urine drug screening] was positive for cocaine, and that he admitted to a long personal history of use but had since stopped.  The examiner stated that he had a "very frank" discussion with the Veteran regarding drug abuse especially with a diagnosis of hepatitis C."  In November 2003, the Veteran related that he had been told one year before that he had hepatitis C but that he and his wife had known for several years that she was hepatitis C positive.  He was reported to have stated that he had been reluctant to get himself tested.  In December 2005, it was reported that the Veteran had risk factors for hepatitis C but these were not specified.  In July 2012, when questioned about substance abuse, the Veteran denied that he had failed a drug test and stated that his urine specimen was mixed up with another individual.  As such, on remand, the Veteran should be given an opportunity to complete a risk factor form to clarify his exposure to hepatitis C, especially given the inconsistencies noted above.  He should also be scheduled for an examination by a physician for hepatitis C purposes after this information has been received.

Finally, a review of the claims file shows that the Veteran requested a Travel Board hearing in his August 2012 Substantive Appeal addressing the increased rating claim on appeal, which postdated the perfected appeal on the other claims.  The Board notes that this Substantive Appeal was filed in the claims file markedly out of sequence and may not have been of record at the time of the prior hearing, particularly as all documentation of record at that time indicates only four service connection issues on appeal.  Because of this, the Board finds that the Veteran should be afforded a Travel Board hearing on this issue prior to additional development on the claim.

Accordingly, the case is REMANDED for the following actions:

1.  Afford the Veteran a VA Travel Board hearing at the RO on his claim for an increased rating for a deviated septum.  He and his representative must receive timely notification of this hearing.

2.  The RO should contact the Veteran and send him  both a 38 C.F.R. § 3.159(c) notice letter (addressing 38 C.F.R. § 3.310 as applicable) and a Hepatitis C questionnaire to clarify his risk factors for hepatitis C.  Any development (e.g., a request for additional records) arising from the Veteran's responses must be accomplished before proceeding to the action requested in paragraph 3.

3.  After the above form has been returned by the Veteran, schedule him a hepatic disease examination by a VA physician to confirm the diagnosis of hepatitis C and to determine its etiology.  All indicated tests and studies should be performed, and comprehensive social, educational and occupational history must be obtained. 

The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  If the examiner does not have access to Virtual VA, any relevant treatment records contained in the Virtual VA file that are not available on CAPRI or AMIE must be printed and associated with the paper claims file to be available to the examiner for review.  A notation to the effect that this record review took place should be included in the examination report 

Following a review of the claims folder, examination of the Veteran, and all appropriate laboratory testing deemed necessary, the physician is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) hepatitis C was caused by risk factors associated with the Veteran's active service, to specifically include in-service air gun injection or blood transfusion.  The examiner is requested to explain the usual incubation period and onset of symptoms for hepatitis C.  Sustainable reasons and bases are to be provided for any opinion rendered.

4.  The Veteran should be scheduled for an examination by a VA neurologist.  The entire claims file (i.e. the paper claims file and any medical records contained in Virtual VA, CAPRI, and AMIE) and a copy of this remand must be reviewed by the examiner in conjunction with the examination.  Following examination, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) there is evidence of head trauma or TBI in service, to include whether nose injury during active duty constitutes head trauma or TBI within recognized guidelines for the TBI or head injury.  If so, the examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) vertigo, sleep apnea and hepatitis C are proximately due to (secondary to) or made chronically worse (aggravated by) head trauma.  A complete rationale for the medical opinions rendered must be provided.  

5.  After completion of the above and any additional development deemed necessary, re-adjudicate the issues on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on this matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This appeal must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal. 38 C.F.R. § 20.1100(b) (2013).

